TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00074-CV



        CorpSol, Inc.; Corporate Solutions, Inc.; Corporate Solutions Services, Inc.;
                                and 4XE, Inc., Appellants

                                                   v.

          Texas Property and Casualty Insurance Guaranty Association, Appellee

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GN-09-001428, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Counsel for CorpSol, Inc.; Corporate Solutions, Inc.; Corporate Solutions Services,

Inc.; and 4XE, Inc. has filed an unopposed third motion for extension of time to file appellants’ brief,

permitting the parties to continue settlement discussions.

               We dismiss the motion as moot and abate this appeal until November 17, 2015.

See Tex. R. App. P. 42.1(a)(2)(C). If a settlement has been finalized by that date, the parties are

instructed to file a motion to reinstate and dismiss this appeal in accordance with their settlement

agreement. If the parties have not finalized a settlement by that date, they are instructed to file a

report informing this Court about the status of this appeal and requesting any necessary extension

of the abatement.
Before Chief Justice Rose, Justices Pemberton and Field

Abated

Filed: September 24, 2015




                                              2